DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-7, 9-12 of U.S. Patent No. 11,012,987.
For Claim 1, although this claim is not identical to Claim 1 of U.S. Patent No. 11,012,987, this claim is not patentably distinct from Claim 1 of U.S. Patent No. 11,012,987 because Claim 1 is an obvious variant of Claim 1 of Patent No. 11,012,987.  Please see further analysis in table below.

Instant Application
USPN 11,012,987
1. A mobile station device included in a mobile communication system, the mobile station device comprising: 



and a transmitter configured to transmit a random access preamble using a random access channel to the base station device based on receiving the control information which provides a random access order, 

wherein the downlink control information format includes a first field to be used for downlink resource assignment, in a first case that the downlink control information format is used for the random access order, 

a fixed value is set to the first field, in a second case that the downlink control information format is used for downlink scheduling, a first value is set to the first field, 





and a transmitter configured to transmit a random access preamble using a random access channel to the base station device based on receiving the control information which provides a random access order,

wherein the downlink control information format includes a first field to be used for downlink resource assignment, in a first case that the downlink control information format is used for the random access order, 

a first value is set to the first field, in a second case that the downlink control information format is used for downlink scheduling, a 


For Claim 2, although this claim is not identical to Claim 2 of U.S. Patent No. 11,012,987, this claim is not patentably distinct from Claim 2 of U.S. Patent No. 11,012,987 because Claim 2 is an obvious variant of Claim 1 of Patent No. 11,012,987.  More specifically, claim 2 of the instant application recites the use of a “second value” whereas Patent No. 11,012,987 uses a “third value” however both values are limited in the same manner.
For Claim 3, although this claim is not identical to Claim 3 of U.S. Patent No. 11,012,987, this claim is not patentably distinct from Claim 3 of U.S. Patent No. 11,012,987 because Claim 2 is an obvious variant of Claim 3 of Patent No. 11,012,987.  More specifically, claim 3 of the instant application recites the use of a “third value” whereas Patent No. 11,012,987 uses a “fourth value” however both values are limited in the same manner.
For Claim 4, although this claim is not identical to Claim 5 of U.S. Patent No. 11,012,987, this claim is not patentably distinct from Claim 5 of U.S. Patent No. 11,012,987 because Claim 4 is an obvious variant of Claim 5 of Patent No. 11,012,987.  Please see further analysis in table below.

Instant Application
USPN 11,012,987
4. Abase station device included in a mobile communication system, the base station device comprising: a transmitter configured to transmit control information having a downlink control information format and 

and a receiver configured to receive a random access preamble using a random access channel from the mobile station device based on receiving the downlink control information which provides a random access order, 

wherein the downlink control information format includes a first field to be used for downlink resource assignment, in a first case that the downlink control information format is used for the random access order, 

a fixed value is set to the first field, in a second case that the downlink control information format is used for downlink scheduling, a first value is set to the first field, and the fixed value is different from the first value.




and a receiver configured to receive a random access preamble using a random access channel from the mobile station device based on receiving the downlink control information which provides a random access order, 


wherein the downlink control information format includes a first field to be used for downlink resource assignment, in a first case that the downlink control information format is used for the random access order, 

a first value is set to the first field, in a second case that the downlink control information format is used for downlink scheduling, a second value is set to the first field, and the first value is different from the second value.


For Claim 5, although this claim is not identical to Claim 6 of U.S. Patent No. 11,012,987, this claim is not patentably distinct from Claim 6 of U.S. Patent No. 11,012,987 because Claim 5 is an obvious variant of Claim 6 of Patent No. 11,012,987.  More specifically, claim 5 of the instant application recites the use of a “second value” whereas Patent No. 11,012,987 uses a “third value” however both values are limited in the same manner.
For Claim 6, although this claim is not identical to Claim 7 of U.S. Patent No. 11,012,987, this claim is not patentably distinct from Claim 7 of U.S. Patent No. 11,012,987 because Claim 6 is an obvious variant of Claim 7 of Patent No. 11,012,987.  More specifically, claim 6 of the instant application recites the use of a “third value” whereas Patent No. 11,012,987 uses a “fourth value” however both values are limited in the same manner.

For Claim 7, although this claim is not identical to Claim 9 of U.S. Patent No. 11,012,987, this claim is not patentably distinct from Claim 9 of U.S. Patent No. 11,012,987 because Claim 7 is an obvious variant of Claim 9 of Patent No. 11,012,987.  Please see further analysis in table below.

Instant Application
USPN 11,012,987
7. A processing method for a mobile station device included in a mobile communication system, the processing method comprising: 

receiving control information having a downlink control information format and 

wherein the downlink control information format includes a first field to be used for downlink resource assignment, in a first case that the downlink control information format is used for the random access order, a fixed value is set to the first field, in a second case that the downlink control information format is used for downlink scheduling, a first value is set to the first field, and the fixed value is different from the first value.


receiving control information having a downlink control information format and 



wherein the downlink control information format includes a first field to be used for downlink resource assignment, in a first case that the downlink control information format is used for the random access order, a first value is set to the first field, in a second case that the downlink control information format is used for downlink scheduling, a second value is set to the first field, and the first value is different from the second value.


For Claim 8, although this claim is not identical to Claim 11 of U.S. Patent No. 11,012,987, this claim is not patentably distinct from Claim 11 of U.S. Patent No. 11,012,987 because Claim 8 is an obvious variant of Claim 11 of Patent No. 11,012,987.  More specifically, claim 8 of the instant 
For Claim 9, although this claim is not identical to Claim 12 of U.S. Patent No. 11,012,987, this claim is not patentably distinct from Claim 12 of U.S. Patent No. 11,012,987 because Claim 9 is an obvious variant of Claim 12 of Patent No. 11,012,987.  More specifically, claim 9 of the instant application recites the use of a “third value” whereas Patent No. 11,012,987 uses a “fourth value” however both values are limited in the same manner.
For Claim 10, although this claim is not identical to Claim 10 of U.S. Patent No. 11,012,987, this claim is not patentably distinct from Claim 10 of U.S. Patent No. 11,012,987 because Claim 10 is an obvious variant of Claim 10 of Patent No. 11,012,987.  Please see further analysis in table below.

Instant Application
USPN 11,012,987
10. A processing method for a base station device included in a mobile communication system, the processing method comprising: 

transmitting control information having a downlink control information format and being addressed by a Cell-Radio Network Temporary Identifier (C-RNTI) to a mobile station device, on a physical downlink control channel to the mobile station device; 



wherein the downlink control information format includes a first field to be used for downlink resource assignment, in a first case that the downlink control information format is used for the random access order, a fixed value is set to the first field, in a second case that the downlink control information format is used for downlink scheduling, a first value is set to the first field, and the fixed value is different from the first value.


transmitting control information having a downlink control information format and being addressed to a mobile station device, on a physical downlink control channel to the mobile station device; 




wherein the downlink control information format includes a first field to be used for downlink resource assignment, in a first case that the downlink control information format is used for the random access order, a first value is set to the first field, in a second case that the downlink control information format is used for downlink scheduling, a second value is set to the first field, and the first value is different from the second value.



For Claim 11, although this claim is not identical to Claim 11 of U.S. Patent No. 11,012,987, this claim is not patentably distinct from Claim 11 of U.S. Patent No. 11,012,987 because Claim 8 is an obvious variant of Claim 11 of Patent No. 11,012,987.  More specifically, claim 11 of the instant application recites the use of a “second value” whereas Patent No. 11,012,987 uses a “third value” however both values are limited in the same manner.

Claim 12, although this claim is not identical to Claim 12 of U.S. Patent No. 11,012,987, this claim is not patentably distinct from Claim 12 of U.S. Patent No. 11,012,987 because Claim 12 is an obvious variant of Claim 12 of Patent No. 11,012,987.  More specifically, claim 12 of the instant application recites the use of a “third value” whereas Patent No. 11,012,987 uses a “fourth value” however both values are limited in the same manner.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478